Marsiiale, J.
(dissenting). If plaintiff is entitled to bave tbe transaction disclosed by tbe record judicially enforced, I bave no criticism to make of tbe rule of damages applied; but it seems that such transaction was a combination to induce persons, by false representations, to buy tbe Mercedes tract of land at $150 per acre, — though it was *369known by the interested parties to be worth bnt a small fraction of such price, — plaintiff, in consideration of making the exchange of his property for the Texas land and assisting in working off the particular tract at the fictitious price, to realize, in the end, a large profit. I incline to the view that the scheme is substantially like such as were dealt with in Knight v. Linzey, 80 Mich. 396, 45 N. W. 387; Schmueckle v. Waters, 125 Ind. 265, 25 N. E. 281; Walsh v. Hibberd, 122 Md. 168, 89 Atl. 396, and similar cases and that, on broad grounds of public policy, it should be condemned as judicially unenforceable.
I favor a reversal of the judgment and remanding the cause to the trial court with directions to dismiss the complaint.